          Case 2:20-cv-00279-DBB Document 17 Filed 05/06/20 Page 1 of 2




Eric G. Benson (No. 10414)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
Salt Lake City, Utah 84111
Telephone: (801) 532-1500
Fax: (801) 532-7543
Email: ebenson@rqn.com

Attorney for My Doctor Suggests, LLC

                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

UNITED STATES OF AMERICA,
                                                           NOTICE OF APPEARANCE
               Plaintiff,                                       OF COUNSEL

       vs.

MY DOCTOR SUGGESTS, LLC (d/b/a My
Health Supplier), a Utah corporation, GP                    Case No. 2:20-cv-00279 DBB
SILVER, LLC, a Utah corporation and
GORDON PEDERSEN, an individual,                                  Judge David Barlow

               Defendants.


       Please take notice that Eric G. Benson of the law firm of Ray Quinney & Nebeker P.C.

hereby enters his appearance as counsel on behalf of Defendant My Doctor Suggests, LLC in the

above-entitled matter and requests that he be copied electronically on all filings and notices in

this matter.

       DATED this 6th day of May, 2020.


                                              RAY QUINNEY & NEBEKER P.C.

                                              /s/ Eric G. Benson
                                              Eric G. Benson
                                              Attorney for My Doctor Suggests, LLC
            Case 2:20-cv-00279-DBB Document 17 Filed 05/06/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 6th day of May, 2020, I electronically submitted the NOTICE

OF APPEARANCE OF COUNSEL to the Clerk of the Court using the EC/ECF system, which

sent electronic notification of such filing to the following counsel of record in this case:

JOHN W. HUBER, United States Attorney
JOEL A. FERRE, Assistant United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176


SPEARE I. HODGES
SARAH WILLIAMS
Trial Attorneys, Consumer Protection Branch
U.S. Department of Justice
450 5th Street, N.W. Suite 6400-South
Washington, D.C. 20001



                                               /s/ Melanie Martin


1528601
